DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2022 has been entered.

Response to Amendment
Applicant’s amendment has been entered. Claims 1-3 and 5-6 are pending, and claims 4 and 7-9 are canceled. Amendment has overcome objections to the specification. 

Claim Interpretation
Each of claims 1-3 recites the limitation “metal or alloy powder having a melting point of 500            
                °
            
         Celsius to 1800            
                °
            
         Celsius”. Based on the recitation in the alternative, and the disclosure’s distinction between a single element metal and an alloy, claims 1-3 as written apply the limitation of “a melting point of 500            
                °
            
         Celsius to 1800            
                °
            
         Celsius” only to the alloy and not to the metal embodiments.  Note that the present disclosure specifically atomizes Sn [0033], [0035] which has a melting point at 232            
                °
            
        C. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esposito (US3988084) in view of Nakaseko (US 20170144227) and Eylon (US 4787935). All references are cited in the IDS dated July 19, 2021.
Regarding claims 1 and 5-6, Esposito discloses an atomization device for manufacturing metal (column 1 lines 7-10). A metal is a metal or alloy powder having a melting point of 500                
                    °
                
             Celsius to 1800                 
                    °
                
             Celsius. Esposito discloses the device comprises a feed tube for providing a melt of said metal (cylindrical bore, metered orifice 14 Figs. 1-2, column 2 lines 11-13, column 3 lines 21-24) a diverter, in fluid flow communication with said feed tube for diverting the melt (flows downward from the metering orifice 14 along the divergent walls of the discharge passage 15 Figs. 1-2 column 4 lines 17-22, claim 1, see particularly the portion of Fig. 2 through which film 25B flows), the overall diverting being radially outward (“the emerging stream of molten metal is caused to spread substantially uniformly radially outward “ column 1 lines 58-62; “the sheet of molten metal which is drawn radially outward over the annular land 16” column 4 lines 51-61). A diversion radially outward by definition diverts at a diverting angle of 90 degrees with respect to a central axis. The presently claimed diversion angle range of 10 to less than 90 degrees encompass any values infinitesimally less than 90 degrees. Diverting a melt at 90 degrees as disclosed by Esposito (column 1 lines 58-62; column 4 lines 51-61, claim 1) sufficiently approaches diverting a melt at an angle infinitesimally less than 90 degrees, such as that encompassed by instant claim 1, that the results of the diversion angle disclosed by Esposito would not be expected to differ to a statistical and practical significance from the claimed diversion infinitesimally less than 90 degrees. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I).
Esposito shows that a portion of the melt 25B flows through structures which direct the flow radially outward to the atomization area (Fig. 2). The structure through which portion of film 25B flows meets a structure required of a “conduit”. See the portion of Fig. 2 pasted below 
    PNG
    media_image1.png
    91
    111
    media_image1.png
    Greyscale
As the structures through which film portion 25B flows diverts the melt radially outward, the conduit structures divert the melt at                 
                    90
                    °
                
            , thereby showing that the diverter comprises diverting conduits thereby diverting the melt at the angles at which the conduits are oriented (Fig. 2). Fig. 2 of Esposito shows two such conduit structures thereby meeting the additional limitations of claim 5.
The device disclosed by Esposito directs the diverted melt to an atomization area of the atomization device (claim 2). Esposito discloses an atomization gas injector comprising an atomization head (nozzle assembly Figs. 1-2) with at least one gas inlet for providing at least one atomization gas stream to the atomization area located inside the atomization chamber (Atomizing fluid plenum 19, argon as atomizing fluid column 3 lines 29-36).
Esposito does not disclose providing water within the atomization chamber.
Nakaseko teaches a process of atomizing metal, an embodiment of which requires introducing an inert gas to molten metal following by cooling the dispersed molten metal with water [0018-19]. Nakaseko teaches at least one water inlet located inside an atomization chamber (25 cooling-water injection nozzles Fig. 3 [0049]) which provides water within the atomization chamber (Fig. 3). Nakaseko teaches that with the water cooling, it becomes possible to rapidly cool a metal powder at a cooling rate of 105 K/s or more to readily produce an amorphous atomized metal powder which makes it possible to readily produce a metal powder at a low cost and offers remarkable industrial advantages, and that it becomes easy to produce a low-iron-loss dust core having a complex shape [0021].
Both Esposito and Nakaseko teach similar processes for forming metal powder by atomizing molten metal with gas.
It would have been obvious for one of ordinary skill in the art to incorporate at least one water inlet located inside an atomization chamber which provides water within the atomization chamber in the device disclosed by Esposito, given the advantages which Nakaseko teaches [0021] for such water cooling. Incorporating the water cooling inlets taught by Nakaseko meets the additional limitations of claim 6.
Esposito discloses that gas inlets are arranged non-perpendicular to overall atomization head or melt flow directions (column 3 lines 62-65, Fig. 2). Esposito does not disclose a configuration of gas inlets which can provide a swirl movement in the atomization head and a dynamic rotational movement in the atomization area and the atomization chamber.
Eylon teaches producing atomized metal powder by directing fluid to molten metal into a chamber (column 2 lines 52-66). Eylon teaches arranging fluid inlets in order to swirl the fluid flow into contact with the metal melt in order to create a helical fashion (which is a dynamic rotational movement) throughout the chamber (column 2 lines 19-27, column 2 line 52 to column 3 line 4, column 37-43). Eylon teaches that the motion prevents contact of the material to be atomized with the chamber walls resulting in a uniformly spherical product free of contaminants (column 2 liens 27-30). Eylon shows that the fluid arrangement which creates this motion is non-perpendicular to the melt flow direction (Fig. 2).
Both Esposito in view of Nakaseko and Eylon teach devices atomizing metal with fluid inlets arranged in an atomization chamber which direct fluid towards a melt. 
It would have been obvious for one of ordinary skill in the art to arrange the gas inlets in non-perpendicular alignment in atomization head of the process disclosed by Esposito in view of Nakaseko in order to induce a swirling motion upon impact of the introduced gas with the melt and create a helical motion (which is a dynamical rotational motion) within the atomization chamber because of the advantages which Eylon teaches for introducing gas in a swirling manner to create helical motion in an atomization chamber for a metal atomization device.
Regarding claim 2, Esposito discloses an atomization device for manufacturing metal (column 1 lines 7-10). A metal is a metal or alloy powder having a melting point of 500                
                    °
                
             Celsius to 1800                 
                    °
                
             Celsius. Esposito discloses the device comprises a feed tube for providing a melt of said metal (cylindrical bore, metered orifice 14 Figs. 1-2, column 2 lines 11-13, column 3 lines 21-24) a diverter, in fluid flow communication with said feed tube for diverting the melt (flows downward from the metering orifice 14 along the divergent walls of the discharge passage 15 Figs. 1-2 column 4 lines 17-22, claim 1, see particularly the portion of Fig. 2 through which film 25B flows), the overall diverting being radially outward (“the emerging stream of molten metal is caused to spread substantially uniformly radially outward “ column 1 lines 58-62; “the sheet of molten metal which is drawn radially outward over the annular land 16” column 4 lines 51-61). A diversion radially outward by definition diverts at a diverting angle of 90 degrees with respect to a central axis. The presently claimed diversion angle range of 10 to less than 90 degrees encompass any values infinitesimally less than 90 degrees. Diverting a melt at 90 degrees as disclosed by Esposito (column 1 lines 58-62; column 4 lines 51-61) sufficiently approaches diverting a melt at an angle infinitesimally less than 90 degrees, such as that encompassed by instant claim 2, that the results of the diversion radially outward disclosed by Esposito would not be expected to differ to a statistical and practical significance from the claimed diversion infinitesimally less than 90 degrees. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I).
The device disclosed by Esposito directs the diverted melt to an atomization area of the atomization device (claim 2). Esposito discloses an atomization gas injector comprising an atomization head (nozzle assembly Figs. 1-2) with at least one gas inlet for providing at least one atomization gas stream to the atomization area located inside the atomization chamber (Atomizing fluid plenum 19, argon as atomizing fluid column 3 lines 29-36).
Esposito shows that a portion of the melt 25B flows through structures which direct the flow radially outward to the atomization area (Fig. 2). The structure through which portion of film 25B flows does meet any structure required of a “conduit”. See the portion of Fig. 2 pasted here 
    PNG
    media_image1.png
    91
    111
    media_image1.png
    Greyscale
As the structures through which film portion 25B flows diverts the melt radially outward, the conduit structures divert the melt at                 
                    90
                    °
                
            , thereby showing that the diverter comprises diverting conduits thereby diverting the melt at the angles at which the conduits are oriented (Fig. 2). 
Esposito does not disclose providing water within the atomization chamber.
Nakaseko teaches a process of atomizing metal, an embodiment of which requires introducing an inert gas to molten metal following by cooling the dispersed molten metal with water [0018-19]. Nakaseko teaches at least one water inlet located inside an atomization chamber (25 cooling-water injection nozzles Fig. 3 [0049]) which provides water within the atomization chamber (Fig. 3). Nakaseko teaches that with the water cooling, it becomes possible to rapidly cool a metal powder at a cooling rate of 105 K/s or more to readily produce an amorphous atomized metal powder which makes it possible to readily produce a metal powder at a low cost and offers remarkable industrial advantages, and that it becomes easy to produce a low-iron-loss dust core having a complex shape [0021].
Both Esposito and Nakaseko teach similar processes for forming metal powder by atomizing molten metal with gas.
It would have been obvious for one of ordinary skill in the art to incorporate at least one water inlet located inside an atomization chamber which provides water within the atomization chamber in the device taught by Esposito, given the advantages which Nakaseko teaches [0021] for such water cooling. 
Esposito discloses that gas inlets are arranged non-perpendicular to overall atomization head or melt flow directions (column 3 lines 62-65, Fig. 2). Esposito does not disclose configuration of gas inlets which can provide a circular flow in the atomization head and a dynamic rotational movement in the atomization area and the atomization chamber.
Eylon teaches producing atomized metal powder by directing fluid to molten metal into a chamber (column 2 lines 52-66). Eylon teaches arranging fluid inlets in order to swirl the fluid flow into contact with the metal melt in order to create a helical fashion (which is a dynamic rotational movement) throughout the chamber (column 2 lines 19-27, column 2 line 52 to column 3 line 4, column 37-43). Eylon teaches that the motion prevents contact of the material to be atomized with the chamber walls resulting in a uniformly spherical product free of contaminants (column 2 liens 27-30). Eylon shows that the fluid arrangement which creates this motion is non-perpendicular to the melt flow direction (Fig. 2).
Both Esposito in view of Nakaseko and Eylon teach devices atomizing metal with fluid nozzles arranged in an atomization chamber which direct fluid towards a melt. 
It would have been obvious for one of ordinary skill in the art to arrange the gas inlets in non-perpendicular alignment in atomization head of the process disclosed by Esposito in view of Nakaseko in order to induce a swirling motion upon impact of the introduced gas with the melt and create a helical motion (which is a dynamical rotational motion) within the atomization chamber because of the advantages which Eylon teaches for introducing gas in a swirling manner to create helical motion in an atomization chamber for a metal atomization device. As a swirling motion and a circular flow are both defined as circumferential motion, and the melt flow direction would necessitate some degree of downward motion, the swirling motion taught by Eylon would either directly meet the claimed circular flow, or the circular flow would be an obvious change in shape of the flow path taught by Eylon.
Regarding claim 3, Esposito discloses an atomization device for manufacturing metal (column 1 lines 7-10). A metal is a metal or alloy powder having a melting point of 500                
                    °
                
             Celsius to 1800                 
                    °
                
             Celsius. Esposito discloses the device comprises a feed tube for providing a melt of said metal (cylindrical bore, metered orifice 14 Figs. 1-2, column 2 lines 11-13, column 3 lines 21-24) a diverter, in fluid flow communication with said feed tube for diverting the melt (flows downward from the metering orifice 14 along the divergent walls of the discharge passage 15 Figs. 1-2 column 4 lines 17-22, claim 1, see particularly the portion of Fig. 2 through which film 25B flows), A diversion radially outward by definition diverts at a diverting angle of 90 degrees with respect to a central axis. The presently claimed diversion angle range of 10 to less than 90 degrees encompass any values infinitesimally less than 90 degrees. Diverting a melt at 90 degrees as disclosed by Esposito (column 1 lines 58-62; column 4 lines 51-61) sufficiently approaches diverting a melt at an angle infinitesimally less than 90 degrees, such as that encompassed by instant claim 3, that the results of the diversion radially outward disclosed by Esposito would not be expected to differ to a statistical and practical significance from the claimed diversion infinitesimally less than 90 degrees. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I).
Esposito shows that a portion of the melt 25B flows through structures which direct the flow radially outward to the atomization area (Fig. 2). The structure through which portion of film 25B flows does meet any structure required of a “conduit”. See the portion of Fig. 2 pasted here 
    PNG
    media_image1.png
    91
    111
    media_image1.png
    Greyscale
As the structures through which film portion 25B flows diverts the melt radially outward, the conduit structures divert the melt at                 
                    90
                    °
                
            , thereby showing that the diverter comprises diverting conduits thereby diverting the melt at the angles at which the conduits are oriented (Fig. 2). 
The device disclosed by Esposito directs the diverted melt to an atomization area of the atomization device (claim 2). Esposito discloses an atomization gas injector comprising an atomization head (nozzle assembly Figs. 1-2) with at least two gas inlets for providing at least one atomization gas stream to the atomization area located inside the atomization chamber (Atomizing fluid plenum 19, argon as atomizing fluid column 3 lines 29-36).
Esposito does not disclose providing water within the atomization chamber.
Nakaseko teaches a process of atomizing metal, an embodiment of which requires introducing an inert gas to molten metal following by cooling the dispersed molten metal with water [0018-19]. Nakaseko teaches at least one water inlet located inside an atomization chamber (25 cooling-water injection nozzles Fig. 3 [0049]) which provides water within the atomization chamber (Fig. 3). Nakaseko teaches that with the water cooling, it becomes possible to rapidly cool a metal powder at a cooling rate of 105 K/s or more to readily produce an amorphous atomized metal powder which makes it possible to readily produce a metal powder at a low cost and offers remarkable industrial advantages, and that it becomes easy to produce a low-iron-loss dust core having a complex shape [0021].
Both Esposito and Nakaseko teach similar processes for forming metal powder by atomizing molten metal with gas.
It would have been obvious for one of ordinary skill in the art to incorporate at least one water inlet located inside an atomization chamber which provides water within the atomization chamber in the device taught by Esposito, given the advantages which Nakaseko teaches [0021] for such water cooling. 
Esposito discloses that the at least two gas inlets are arranged non-perpendicular to overall atomization head or melt flow directions (column 3 lines 62-65, Fig. 2). Esposito does not disclose configuration of gas inlets which can provide a swirl movement in the atomization head and a dynamic rotational movement in the atomization area and the atomization chamber.
Eylon teaches producing atomized metal powder by directing fluid to molten metal into a chamber (column 2 lines 52-66). Eylon teaches arranging fluid inlets in order to swirl the fluid flow into contact with the metal melt in order to create a helical fashion (which is a dynamic rotational movement) throughout the chamber (column 2 lines 19-27, column 2 line 52 to column 3 line 4, column 37-43). Eylon teaches that the motion prevents contact of the material to be atomized with the chamber walls resulting in a uniformly spherical product free of contaminants (column 2 liens 27-30). Eylon shows that the fluid arrangement which creates this motion is non-perpendicular to the melt flow direction (Fig. 2).
Both Esposito in view of Nakaseko and Eylon teach devices atomizing metal with fluid nozzles arranged in an atomization chamber which direct fluid towards a melt. 
It would have been obvious for one of ordinary skill in the art to arrange the at least two gas inlets in non-perpendicular alignment in the atomization head of the process disclosed by Esposito in view of Nakaseko in order to induce a swirling motion upon impact of the introduced gas with the melt and create a helical motion (which is a dynamical rotational motion) within the atomization chamber because of the advantages which Eylon teaches for introducing gas in a swirling manner to create helical motion in an atomization chamber for a metal atomization device.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Arguments that Esposito does not disclose a diverter comprising at least one melt diverting conduit oriented at a diverting angle are not persuasive because Esposito shows that a portion of the melt 25B flows through structures which direct the flow radially outward to the atomization area (Fig. 2). The structure through which portion of film 25B flows does meet the structure required by recitation of a “conduit”. See the portion of Fig. 2 pasted here. 
    PNG
    media_image1.png
    91
    111
    media_image1.png
    Greyscale
As the structures through which film portion 25B flows diverts the melt radially outward, the conduit structures divert the melt at             
                90
                °
            
        , thereby meeting claim limitations of a diverter comprising at least one melt diverting conduit oriented at a diverting angle. The conduit portions are in communication with the feeding tube through the discharge passage with divergent walls disclosed by Esposito through which melt flows, and which directs melt flow radially outward (abstract; flows downward from the metering orifice 14 along the divergent walls of the discharge passage 15 Figs. 1-2 column 4 lines 17-22, claim 1). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. MPEP 2145(IV). Specifically, Esposito and not Nakaseko or Eylon is relied upon to meet the claimed diverting conduit oriented at a diverting angle; therefore, arguments that Nakaseko or Eylon does not disclose diverter or diverting angle are not persuasive in overcoming rejections.
Note that regarding In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970) to which applicant refers, issue centered on deliberate disregard of a specific claimed word, whereas in the present case, all claimed words are given weight, and the present rejection explains how Esposito meets or renders obvious the specific limitations which applicant argues.
Applicant argues that there would be no reasonable expectation of success at arriving at the claimed device because Esposito discloses that the melt flow radially outward is primarily attributed to the flow of atomizing gas. This argument is not persuasive because the conduit portions in Fig. 2 through which film portions 25B flows disclosed by Esposito still structurally meets the limitations of a conduit, film portion 25B flows through that portion. Diversion radially outward through a conduit portion attributed to a gas flow is still diversion radially outward through a conduit portion. The combination of Esposito in view of Nakaseko and Eylon would be expected to be successful at arriving at the claimed structure in view of atomization gas mechanism disclosed by Esposito because Fig. 2 of Esposito shows structure meeting the diverting conduit limitation in addition to the atomization gas diversion.
Applicant provides further argues that the combination of Esposito in view of Nakaseko and Eylon, lacks a reasonable expectation of success, but the additional support in reference to Nakaseko and Eylon for this argument amounts to a restatement of the earlier presented arguments that “none of Esposito, Nakaseko and Eylon teach all the limitations of the currently amended claims”, specifically the diverter claimed in in each of independent claims 1-3. As this is the same support relied upon for the first presented argument. The argument is not persuasive because Esposito does disclose a structural feature which meets the broadest reasonable interpretation of a “diverter” as elaborated upon above. Note that in the Amgen, Inc. v. Chugai Pharm. Co. case to which applicant refers, the findings of a lack of reasonable expectation of success required testimony to such lack of expectation, and no such evidence or testimony is provided with applicant’s arguments. The arguments of counsel cannot take the place of evidence in the record (MPEP716.01(c)(II)).
Applicant argues the patentability of dependent claims 5-6 by virtue of the above arguments directed to limitations recited in independent claims. Such arguments are not persuasive for the reasons given above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736